Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “phase-shifted” in claims 1 and 9 is used by the claim to refer to shifting the direction of a radiation pattern from a spatial direction perpendicular to a surface, while the accepted meaning is “shifted relative to an electrical cycle.” The term is indefinite because the specification does not clearly redefine the term. The remaining terms are dependent upon claims 1 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0308287 (“Kamgaing” or “K”).
Regarding claim 1, K teaches an antenna assembly (that of figs 2 and/or 3) comprising: a housing (that of the device of fig 6) having a surface (at least the surface of 202); at least three antenna elements associated with the housing (the 208s) wherein a radiation pattern for each of the at least three antenna elements emanates from the surface of the housing (220, 222, and 224 show the pattern radiation ranges for arrays of elements 206a, 206b and 206c, respectively) and further wherein the radiation pattern of one or more of the at least three antenna elements is phase-shifted from at least 2 degrees to at least 88 degrees from a perpendicular plane extending perpendicularly from the surface of the housing (222 and 224 can range from 0 to 30 degrees, as stated in 0032).

Regarding claim 3, K teaches from three to sixty four individual antenna elements (as shown in fig 2).
Regarding claim 4, K teaches that a plurality of antenna elements are mounted on two or more surfaces of the housing (upper and lower surfaces, as shown in fig 3).
Regarding claim 5, K teaches that the antenna elements are pre-steered (0030).
Regarding claim 6, K teaches that the antenna assembly is integrated into and comprises one or more components of an antenna system (as shown in fig 6).
Regarding claim 7, K teaches a communicator for controlling a selection of one of the antenna elements (0031, 0032, and 0047 discuss use of a switch module).
Regarding claim 8, K teaches that the surface is a planar surface (as shown in fig 2).
Regarding claim 9, K teaches an antenna assembly (that of figs 2 and 3), further comprises a housing (that of the device of fig 6) having a surface (at least the surface of 202), at least three antenna elements associated with the housing (the 208s) wherein a radiation pattern for each of the at least three antenna elements emanates from the surface of the housing (220, 222, and 224 show the pattern radiation ranges for arrays of elements 206a, 206b and 206c, respectively) and further wherein the radiation pattern of one or more of the at least three antenna elements is phase-shifted at least 2 degrees to 88 degrees from a perpendicular plane extending perpendicularly from the surface of the housing (222 and 224 can range from 0 to 30 degrees, as stated in 0032); and a two-way communications radio device (transceiver 210) comprising: an 
Regarding claim 10, K teaches that the system is integrated into an electronic device (as shown in fig 6).
Regarding claim 11, K teaches that the antenna elements are pre-steered (0030).
Regarding claim 12, K teaches that the surface is a planar surface (as shown in fig 2, 202 has planar surfaces).
Regarding claim 13, K teaches a method of deploying a multi-array antenna system (the method inherent in the device of figs 2 and 3) comprising the steps of: (a) selecting two or more antenna arrays with a three or more antenna elements of known radiation patterns and a respective individual phase shifts (arrays 206 would have to be selected and have more than three elements, where the radiation direction is known, as shown; all elements will have individual phase shifts); (b) engaging a housing of an electronic device (the housing of the device of fig 6 will have to be engaged to form the device); and (c) connecting each of the two or more antenna arrays to a radio with a switching module (the 206s are shown connected to 210, and 210 controls a switch, as described in 0031 and 0032) which selects among the various antenna arrays for communication (210 chooses among the 206s according to signal direction).
However, K fails to teach that 210 monitors signal parameters.
Nevertheless, it was old and well-known to monitor for signal power level and to choose antennas that provide highest power. This is known as diversity operation.
Thus, it would have been obvious to provide as claimed in order to allow for automatically selecting the array that provides the highest signal power.
Regarding claim 14, K teaches orienting the two or more antenna arrays to provide a target communication coverage (the 206s are oriented as shown in order to provide angle coverage shown).
Regarding claim 15, K teaches that the antenna elements are pre-steered (0030).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GRAHAM P SMITH/Primary Examiner, Art Unit 2845